Citation Nr: 0206938	
Decision Date: 06/27/02    Archive Date: 07/03/02

DOCKET NO.  98-00 205A 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an increased evaluation for posttraumatic 
exostosis of the right calcaneo-cuboid joint, currently 
evaluated as 10 percent disabling.  


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
March 1977 to February 1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1997 rating determination of 
the Los Angeles Department of Veterans Affairs (VA) Regional 
Office (RO).  


FINDING OF FACT

The veteran's posttraumatic exostosis of the right calcaneo-
cuboid joint causes marked limitation of motion of the ankle 
when factoring in pain and fatigability.  


CONCLUSION OF LAW

The criteria for a 20 percent evaluation for posttraumatic 
exostosis of the right calcaneo-cuboid joint have been met.  
38 U.S.C.A. §§ 1155 (West 1991); 38 C.F.R. §§ 3.321(b)(1), 
4.1-4.10, 4.71a, Diagnostic Codes 5270, 5271 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Duty to Assist

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  The law and regulations eliminate the 
concept of a well-grounded claim, redefines the obligations 
of VA with respect to the duty to assist, and supersedes the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam 
order) (holding that VA cannot assist in the development of a 
claim that is not well grounded).  The new law also includes 
an enhanced duty to notify a claimant as to the information 
and evidence necessary to substantiate a claim for VA 
benefits.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001)(to be 
codified as amended at 38 C.F.R. §§ 3.156, 3.159).  
Hereinafter known collectively as VCAA.

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, VA's duties 
have been fulfilled.  

First, VA has a duty to notify the appellant and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  The Board concludes the 
discussions in the January 1997 rating determination, the 
February 1997 statement of the case, and the May 1999, July 
2000, and February 2002 supplemental statements of the case 
informed the appellant of the information and evidence needed 
to substantiate this claim and complied with VA's 
notification requirements.  Moreover, the veteran was 
informed of the VCAA in a September 2001 letter.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  The RO 
requested all relevant records identified by the appellant.  
In addition, he was informed in various letters what records 
the RO was requesting and had obtained.  There is no 
indication of pertinent evidence that has not been obtained.  
The Board further notes that the veteran has been afforded 
many examinations during the course of this appeal.  
Consequently, the VA has met all VCAA duties.

II.  Background

At the time of a February 1986 VA examination, the veteran 
reported having pain over the exostosis on the lateral aspect 
of the right calcaneal-cuboid joint which occurred especially 
on prolonged standing or walking.  Physical examination 
preformed at that time revealed that the veteran walked with 
a normal gait.  He was able to stoop, bend, squat, and stand 
on his toes and heels without difficulty.  Examination of the 
right foot revealed a bony exostosis over the lateral aspect 
of the calcaneal cuboid joint.  A small bursa was present 
over the exostosis.  The veteran complained of slight 
tenderness to pressure over the exostosis.  A diagnosis of 
right foot, pes cavus deformity with posttraumatic exostosis 
of the right calcaneocuboid joint with a bursa present, 
symptomatic, was rendered.  

In July 1996, the veteran requested an increased evaluation.  
In support of his claim, the veteran submitted a July 1996 
report from his private physician, "R. R.", M.D.  Dr. R. 
noted that the veteran reported having an unstable ankle 
since his inservice injury.  The veteran stated that his 
ankle had started giving him problems since his recently 
joining the Reserves and having to run as part of the 
training program.  

Examination of the ankle revealed no swelling.  The veteran 
did have tenderness over the lateral side of the ankle.  
Anterior drawer test was positive and when stressing the 
posterior collateral ligament, it appeared to be loose.  

The veteran reported that when his ankle hurt, the whole leg 
hurt.  He noted that he worked as a correctional officer and 
that his job was physical and he had to be on his feet alot.  
The examiner advised the veteran that he had instability of 
the collateral ligament and that he should have it repaired 
at some time.  He was further advised that surgery would 
solve the ankle stability problem but would not improve his 
ability to run or do any types of sports activities because 
he would slightly lose motion within the ankle.  The veteran 
was given samples of Voltaren.  

In November 1996, the veteran was afforded a VA examination.  
At the time of the examination, the veteran reported that he 
continued to experience foot pain in the 1980's following his 
inservice injury.  He noted that the pain was most severe 
over the lateral aspect over the proximal right foot and over 
the lateral right ankle.  The veteran stated that the right 
lateral foot and ankle pain increased in severity if he 
performed any physical activity or with the onset of cold 
damp weather.  The veteran developed a prominence over the 
lateral aspect of the right foot, proximally, following the 
1980 injury and the right foot pain was most severe at the 
site of this prominence.  The veteran indicated that the 
right lateral foot and right lateral ankle pain would radiate 
to the anterior aspect of the distal right lower leg.  

Physical examination revealed that the veteran walked slowly 
and haltingly secondary to right foot and ankle pain.  
Examination of the right ankle revealed moderate tenderness 
over the lateral aspect.  There was no right ankle edema or 
erythema present.  The veteran developed moderate pain over 
the lateral aspect of the right ankle and over the lateral 
aspect of the right foot, proximally, with dorsiflexion of 
the right ankle to the 0 degree position and with plantar 
flexion of the right ankle to the 20 degree position.  
Examination of the right foot revealed a moderately tender 
bony prominence, 4 centimeters in diameter, over the lateral 
aspect of the right foot, immediately distal to the ankle.  
There was no diffuse right foot edema or erythema.  The 
veteran developed pain over the lateral aspect of the right 
foot, proximally, with any tarsal and metatarsophalangeal 
joint motion.  Right lower leg flexion and motor strength, 
right ankle dorsiflexion and plantar flexion motor strength, 
and right foot strength were noted to be 25 percent of 
normal.  

In the diagnosis section of the report, it was noted that the 
veteran sustained a right foot injury in the winter of 1980 
and that he had experienced pain over the lateral right ankle 
and over the lateral aspect of the right foot since the 
injury.  The veteran had also developed a bony prominence 
over the lateral aspect of the right foot, proximally, which 
remained painful.  The examiner indicated that the chronic 
right sprain was believed to be the cause of the continuing 
right ankle pain.  He further indicated that the specific 
cause of the continuing right foot pain remained 
undetermined.  He also noted that the bony prominence over 
the lateral right foot was believed to represent a 
posttraumatic exostosis.  The examiner further observed that 
the right ankle and foot x-rays revealed a small 
retrocalcaneal spur with no other abnormalities.  

In a January 1997 rating determination, the RO increased the 
veteran's disability evaluation from noncompensable to 10 
percent disabling.  

In February 1997, the veteran expressed disagreement with the 
decision.  He indicated that not all of the records relating 
to treatment for his right foot had been associated with the 
claims file.  In his January 1998 substantive appeal, he 
indicated that he now wore a brace and had to use a cane to 
walk any distances.  He stated that his problem was looseness 
and lack of stability in his ankle rather than limited range 
of motion.  

As requested of the veteran, additional medical records were 
obtained.  Outpatient treatment records obtained at this time 
reveal that in June 1997 he was treated for daily right ankle 
pain that increased with walking or standing.  Physical 
examination revealed no swelling for either ankle.  There was 
no calf atrophy and no laxity.  Right ankle dorsiflexion was 
reported as good.  It was the examiner's impression that the 
veteran had an old right ankle injury.  

Later that month, the veteran underwent additional testing.  
At the time of the examination, the veteran complained of 
right ankle pain that was worse in cold weather and in the 
morning, when it radiated up the leg.  He also reported that 
he occasionally tripped if he tried to walk too fast.  
Physical examination revealed bilateral hypertrophy.  There 
was increased inversion range of motion on the right compared 
to the left that was associated with pain.  There was also 
grossly positive anterior drawer on the right.   Bilateral 
pes cavus with a prominent cuboid on the right, especially 
when the foot was in inversion, was also present.  Sensation 
was intact to pinprick throughout the right foot and ankle, 
including the first web space.  

Concerning the veteran's gait, there was decreased right 
ankle dorsiflexion and compensatory dorsiflexion of the right 
toes to clear the ground during a swing phase.  The veteran 
also had difficulty walking on the heel on the right and 
there was no heel strike on this side during the gait cycle.  
Manual muscle testing was 5/5 for both the left and right 
with regard to hip flexors, hip extensors, knee flexors, knee 
extensors, and foot plantarflexors.  Foot dorsiflexors were 
4/5 on the right, associated with pain, and 5/5 on the left.  
Muscle strength reflexes were 2/4 for the quadriceps, both 
left and right, and 1/4 for the gastrocnemius. 

Following this testing, it was the examiner's impression that 
the veteran had electrodiagnostic evidence of a right 
peroneal mononeuropathy at the level distal to the tibialis 
anterior with findings of chronic denervation without 
evidence of acute denervation.  There was also evidence of 
right ankle instability with a positive drawer sign.  

In October 1997, the veteran again reported having ankle 
instability.  Physical examination revealed no swelling.  
There was lateral right ankle tenderness.  Focal atrophy was 
not present in the legs.  Muscle strength was noted to be 
good.  A diagnosis of an old right ankle injury was rendered.  
The veteran was given a right ankle support brace with metal 
stays.  

In February 1999, the veteran underwent another examination.  
At the time of this examination, he reported that he was 
taking anti-inflammatory medication and wearing a brace 
because when he tried to walk he had substantial pain in the 
region of the exostosis and had significant pain when he 
tried to stand and walk for an extended period of time.  The 
veteran described stiffness, swelling, locking, inflammation, 
instability, fatigue, lack of endurance, and dislocation.  He 
described his pain as excruciating and constantly present.  
Difficulty with balance and weight bearing because of the 
pain was reported.  He denied any other symptoms.  He noted 
that he was medically discharged from the National Guard on 
October 1998 because of right foot and ankle conditions.  He 
stated that the condition was progressively worsening.  

The veteran reported that he had been able to work as a 
prison guard and had not missed extended periods of work for 
that reason.  He had worked as a prison guard for the past 
ten years.  

Physical examination revealed that the veteran was in no 
acute distress.  He walked without assistance and appeared to 
have a generally stable gait, although he said that he wore 
corrective shoes and used a cane for extended walking.  There 
were no signs of abnormal weight bearing in either foot.  The 
veteran did have a large prominent exostosis at the calcaneal 
cuboid junction at the lateral aspect of his right foot that 
appeared to be locally tender.  He did not have any 
significant swelling and his posture appeared normal.  There 
were no overlying skin changes.  

The right ankle had substantial diminished range of motion.  
Dorsiflexion became painful at only five degrees, which 
appeared to limit his active dorsiflexion.  Plantar flexion 
on the right foot was also limited to a range of 0 to 30 
degrees.  There was objective evidence of such pain, 
including facial grimacing and verbal expression of pain, 
especially on attempts to dorsiflex.  There was also 
substantial tenderness present and noted upon attempts to 
assist with passive range of motion.  Range of motion was not 
limited by weakness, fatigue, lack of endurance, or 
incoordination.  The left foot had normal dorsiflexion of 0 
to 20 without pain and normal plantar flexion of 0 to 45 
without pain.  There were no constitutional signs of any 
other illness.  X-rays of the right ankle revealed an old 
fracture deformity of the right distal tibia and fibula.  The 
tibial-talar joint demonstrated normal alignment.  Diagnoses 
of posttraumatic exostosis, right calcaneo-cuboid joint and 
status post fracture of the right tibia and fibula, now 
healed, were rendered.  

In the discussion section of the report, the examiner 
indicated that the veteran subjectively reported symptoms of 
stiffness, swelling, pain, and easy fatigability of the right 
ankle and seemed to believe that he was significantly 
disabled.  The examiner noted that the veteran presented a 
reasonable case for his belief in that he complained of pain 
on the right ankle with only minimal motion on objective 
testing.  The problem with this lies in the fact that the 
veteran had been able to work without interruption in the 
relatively demanding task of being a prison guard.  In 
addition, x-rays failed to reveal any residual deformity of 
the ankle or involvement of the tibial-talar joint.  On 
clinical examination, it appeared that he suffered from 
painful movement with facial grimacing and a change in verbal 
expression with movement of the right ankle.  He further 
noted that it was surprising that the x-ray of the ankle 
joint was normal.  The examiner stated that more x-rays would 
be obtained and that a further report would be issued.  

In an April 1999 addendum, the examiner stated that plantar 
flexion of the right ankle was limited by pain at 30 degrees.  
He also noted that the veteran used corrective shoes and a 
cane for extended walking because of the foot pain.  Right 
foot x-ray showed marked pes cavus, small calcaneal spur.  He 
further observed that the veteran had difficulty with 
prolonged walking, standing, and climbing, because of 
decreased mobility of the right ankle and pain.  

In an August 2000 statement in support of claim, the veteran 
indicated that as opposed to what the February 1999 VA 
examiner had said, he was not a prison guard.  He was a 
supervisor who worked at his desk and did not spend a lot of 
time on his feet.  

In October 2001, the veteran underwent an additional 
examination.  At the time of the examination, the veteran 
reported that his ankle and foot pain had become 
progressively worse.  He noted having constant pain, 
swelling, and weakness, on a daily basis.  He indicated that 
his right foot and ankle were painful, weak and stiff and 
that he experienced swelling, inflammation, instability, 
"locking", subluxation, dislocation, fatigue, and lack of 
endurance.  He also added that his right foot and ankle 
exhibited pain all the time with intermittent excruciating 
pain on weight bearing.  He stated that he had pain when 
sitting, lying down, or with any other activity.  Pain was 
only alleviated by pain medication to the point where he 
could tolerate it.  He was never pain free.  He stated that 
it affected him on every aspect of his daily functions by 
increasing stress, frustration, anxiety, and an inability to 
perform as before.  He thought he was depressed because of 
the chronic pain state.

Neurological examination revealed 4/5 sensory and motor 
function for all lower extremities demonstrating that all 
sensory and motor testing were functional.  Sensory of the 
right superficial peroneal nerve and sural nerve, including 
the lateral dorsal cutaneous nerve, was tactile and increased 
with testing and weight bearing, which was visible during the 
exam.  The veteran added it was worse during the cold 
weather.  Coordination was appropriately normal.  Deep tendon 
reflexes for the knee and ankle were 3/5 on the left and 1/5 
on the right.  

The examination of the feet for abnormal weight bearing 
presented wide feet with a right ankle brace and the loss of 
the plantar arch on the right and nearly loss on the left.  
The examiner noted that the veteran was displaying mild signs 
of abnormal weight bearing on the right due to the brace.   
There was a slight decrease in dorsiflexion and plantar 
flexion of the right ankle as well as a decrease in eversion 
of the right foot due to painful gait and pain throughout 
motion testing.  

The examiner noted that the veteran had limited function of 
long term standing and walking due to his current right ankle 
and right foot condition.  Active and passive range of motion 
for dorsiflexion was to 15 degrees, with normal being 20, and 
active and passive range of motion for plantarflexion was to 
38 degrees, with normal being to 45 degrees.  The examiner 
indicated that there was increased eversion of the right 
ankle/foot.  There was no brace or tape on the right ankle.  
The right ankle was limited in range of motion by pain 
throughout range of motion with weakness, fatigue, lack of 
endurance, and incoordination.  The veteran stated that pain 
was his major concern but the inability to ambulate with his 
right foot and ankle continued to change his habits of 
weight-bearing activities.  

X-rays revealed no evidence of fractures or dislocations.  
There was a 30-degree valgus deformity of the first 
metatarsophalangeal joint (bunion).  There were also moderate 
osteophytic degenerative changes at the right calcaneal-
cuboid joint.  There was a high pedal arch.  A small Achilles 
spur was also present.  It was the examiner's impression that 
a 30 degree first metatarsophalangeal joint valgus deformity 
was present as a bunion.  There was no evidence of fracture 
or dislocation.  Moderate degenerative changes of the lateral 
right calcaneal cuboid joint were also noted.  There was no 
other evidence of significant arthritic or degenerative 
changes.  The diagnoses included: (1) posttraumatic 
exostosis, right calcaneal-cuboid joint with residual 
osteophytic degenerative changes and right ankle limitation 
of motion and pain; (2) a bunion, valgus deformity of the 
right foot, first metatarsophalangeal joint; (3) an Achilles 
heel spur (untreated); (4) chronic right ankle strain with 
laxity of ligament structure; and (5) peripheral neuropathy 
of the right superficial peroneal nerve, sural nerve, and 
lateral dorsal cutaneous nerve of the right lower extremity.  

In the discussion section of the report, the examiner noted 
that the veteran had pain when bearing weight on his right 
foot and ankle.  He could walk for 20 to 35 minutes without 
rest with his ankle brace, and could drive a car for 60 
minutes without stopping, but he was in pain, which became 
intolerable over time with weight bearing.  He also noted 
that the veteran could shop for ten or fifteen minutes with 
walking and could take out the trash in less than 30-pound 
bags.  He could not push a lawn mower or garden without an 
increase in his condition and could only climb stairs 
carefully and slowly as this activity really increased the 
weight load and pain state.  He had degenerative joints 
typical of multiple trauma such as marching or jumping 
repetitively, typical of service activities, involving 
injuries to the cartilaginous tissues in the right foot and 
ankle.  Such findings were present as degenerative arthritis 
and heel spur formation.  The examiner noted that the veteran 
was inservice for four years and that the wear and tear 
injuries were typical of this occupation.  

The examiner further indicated that the veteran had constant 
right heel, ankle, and foot pain with weightbearing and 
walking or lifting.  He also had additional pain intolerance 
due to his heel spur with a degenerative traumatic arthritic 
condition that had not been medically addressed.  

The examiner stated that the veteran was currently working as 
a supervisor and wrote policy and trained new correctional 
officers for the federal prison system.  She noted that he 
was able to perform these duties because he could move about 
and sit when performing his duties.  She stated that he was 
not capable of being a correctional officer as a result of 
his inability to do "take downs" or restrain any inmates.  

III. Analysis

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Schedule), 
38 C.F.R. Part 4 (2001).  The percentage ratings contained in 
the Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2001).  In determining the disability evaluation, the VA has 
a duty to acknowledge and consider all regulations that are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Governing regulations include 38 C.F.R. §§ 4.1 and 
4.2 (2001), which require the evaluation of the complete 
medical history of the veteran's condition.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40.

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Some factors considered include pain on 
movement, swelling, deformity or atrophy of disuse.  
Instability of station, disturbance of locomotion, 
interference with sitting, standing and weight-bearing are 
related considerations.  38 C.F.R. § 4.45.

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  Crepitation either 
in the soft tissues such as the tendons or ligaments, or 
crepitation within the joint structures should be noted 
carefully as points of contact which are diseased.  Flexion 
elicits such manifestations.  The joints involved should be 
tested for pain on both active and passive motion, in weight 
bearing and, if possible, with the range of the opposite 
undamaged joint.  38 C.F.R. § 4.59.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5010, degenerative 
or traumatic arthritis substantiated by x-ray findings is 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When, however, the limitation of motion is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each major joint 
or group of minor joints affected by limitation of motion.  
In this case, the veteran is being compensated based on his 
limitation of motion caused by pain.

Diagnostic Code 5271 provides for a 10 percent rating for 
moderate limitation of motion of the ankle and a 20 percent 
rating for marked limitation of motion of the ankle.  
38 C.F.R. § 4.71a, Diagnostic Code 5271.  Normal range of 
ankle motion is indicated with the Schedule to be a 
dorsiflexion of 20 degrees and plantar flexion to 45 degrees.  
38 C.F.R. § 4.71, Plate II (2001).

Ankylosis of the ankle in plantar flexion at less than 30 
degrees warrants a 20 percent rating.  A 30 percent rating is 
warranted if the ankylosis is in plantar flexion between 30 
and 40 degrees or in dorsiflexion between 0 and 10 degrees.  
A 40 percent rating is warranted if there is ankylosis of the 
ankle in plantar flexion at more than 40 degrees, or in 
dorsiflexion at more than 10 degrees, or with abduction, 
adduction, inversion or eversion deformity.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5270.

In this case, the Board finds that in taking into 
consideration the veteran's complaints of pain the criteria 
for a 20 percent disability evaluation have been met under 
Diagnostic Code 5271.  The veteran has been found to have 
lateral instability of the ankle on numerous occasions.  In 
the July 1996 report, he was noted to have tenderness over 
the lateral side of the ankle with a positive anterior drawer 
sign and instability of the collateral ligament.  In the 
November 1996 examination, he was noted to have dorsiflexion 
only to zero degrees with pain, and plantar flexion to 20 
degrees with pain.  Pain in the right foot was also noted 
with any tarsal or metatarsophalangeal joint motion.  Right 
ankle dorsiflexion and plantar flexion were noted to only be 
25 percent of normal at that time.  Within the February 1999 
examination, he was found to have substantial diminished 
range of motion in his right ankle.  Dorsiflexion was found 
to be painful at only five degrees, which limited active 
dorsiflexion, and plantarflexion was limited to a range from 
0 to 30 degrees.  

While the veteran was noted to be able to actively and 
passively dorsiflex to 15 degrees and to actively and 
passively plantarflex to 38 degrees at the time of the most 
recent VA examination, the examiner indicated that the 
veteran wore an ankle brace ankle brace with the loss of the 
plantar arch on the right and nearly loss on the left.  She 
further noted that the veteran was displaying mild signs of 
abnormal weight bearing on the right due to the brace.  The 
Board further finds that there have been objective findings 
of pain at the time of each VA examination with movement of 
the ankle.  The objective medical findings and the statements 
from the veteran demonstrate that the criteria for marked 
limitation of motion have been met warranting a 20 percent 
disability evaluation.  

The Board has considered if an evaluation beyond 20 percent 
is warranted.  In this regard, it must be noted that he has 
been given the highest possible disability evaluation under 
Diagnostic Code 5271.  A higher evaluation under any 
diagnostic code for the ankle would require ankylosis.  
Ankylosis has not been demonstrated at the time of any 
examination.  Thus, an increased evaluation is not warranted 
under Diagnostic Code 5270.

The rating schedule envisions that disabilities will be rated 
on the basis of functional impairment.  Weakness is 
considered as important as limitation of motion and a part 
that becomes painful on use must be regarded as seriously 
disabled. 38 C.F.R. § 4.40.  It is the intent of the rating 
schedule to recognize painful motion with joint or 
periarticular pathology as productive of disability.  
38 C.F.R. § 4.59.  In DeLuca v. Brown, 8 Vet. App. 202 (1995) 
the U.S. Court of Appeals for Veterans Claims (Court), held 
that a disability may be evaluated apart from the rating 
schedule and granted an increased rating on the basis of 
impairment envisioned under the provisions of 38 C.F.R. §§ 
4.40, 4.45.

The Board notes that the veteran has complained of continuous 
pain in his ankle throughout the entire appeal period.  Ankle 
pain has also been noted in each outpatient treatment record 
and on every VA examination that has been performed.  
However, based upon the objective medical findings there is 
no clinical objective pathology of functional loss due to 
pain, limitation of motion, weakness, etc., which would 
permit assignment of a higher evaluation under these 
criteria.  Specifically, loss of functioning arising from 
pain and weakness does not raise the veteran's level 
disability to that akin to ankylosis.  No medical report 
would support such a finding.      

The Board does not wish to minimize the pain that the veteran 
is experiencing in his right lower extremity.  However, he 
has been assigned the highest available schedular rating 
under the diagnostic codes relating to the ankle other than 
when ankylosis is present.  

Without taking into consideration the complaints of pain, the 
20 percent evaluation for marked limitation of motion (in 
light of medical evaluations that do not indicate objective 
evidence of "marked" limitations of motion) could not be 
justified.  The Board further observes that the veteran has 
been diagnosed with pes cavus, a valgus deformity of the 
right foot, an Achilles heel spur, and peripheral neuropathy 
of the right superficial peroneal nerve, the sural nerve, and 
the lateral dorsal cutaneous nerve of the right lower 
extremity.  However, these disabilities are not currently 
service-connected and cannot be contemplated in rating the 
current disability.  In any event, they would not provide a 
basis to award the veteran a higher evaluation for the ankle 
disability.   

Turning to the question of an extraschedular rating, it is 
provided under 38 C.F.R. § 3.321(a) that the provisions 
contained in the rating schedule will represent as far as can 
practicably be determined, the average impairment in earning 
capacity in civil occupations resulting from disability.  To 
accord justice to the exceptional case where the schedular 
evaluations are found to be inadequate, the Under Secretary 
for Benefits or the Director, Compensation and Pension 
Service, upon field station submission, is authorized to 
approve on the basis of the criteria set forth in this 
paragraph an extraschedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  Generally, the degrees of disability specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbation or illnesses proportionate 
to the severity of the several grades of disability.  
38 C.F.R. § 4.1.

The regulation provides an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities.  The veteran has not been hospitalized for this 
condition and while he has indicated that he cannot perform 
the duties of a prison guard because he cannot do such 
actions as "take-downs", he still maintains full-time 
employment as a supervisor within the prison system.  
Moreover, the currently assigned schedular disability 
evaluation for this disorder would contemplate interference 
with employment and loss of time from work. 

In view of these findings, the Board concludes that the 
schedular criteria adequately contemplates the nature and 
severity of the currently service-connected condition does 
not suggest, based upon these findings documented within the 
clinical reports, that the veteran has an "exceptional or 
unusual" disability such to require referral to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service.


ORDER

A 20 percent evaluation for posttraumatic exostosis of the 
right calcaneo-cuboid joint is granted subject to regulations 
governing monetary benefits.  


		
	John J. Crowley
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

